MEMORANDUM **
Hoa D. Tuong appeals from the 37-month sentence imposed following his guilty-plea conviction for possession of Meth (MDMA/ecstacy), in violation of 21 U.S.C. § 841(a)(1), and 841(b)(1)(c). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Tuong’s contends that the sentencing was improper because the district court did not explain how or why the sentence imposed complied with each of the factors contained in 18 U.S.C. § 3553(a)(2) and did not explain why the sentence imposed was not greater than necessary to comply with those purposes. We disagree, and conclude that the record indicates the district court properly considered the § 3553(a) factors and articulated its reasoning to the degree required for meaningful appellate review. See Rita v. United States, — U.S. -, 127 S.Ct. 2456, 2468-69, 168 L.Ed.2d 203 (2007); see also United States v. Perez-Perez, 512 F.3d 514, 515-17 (9th Cir.2008). Further, we conclude that Tuong’s sentence is not unreasonable. See Gall v. United States, — U.S.-, 128 S.Ct. 586, 597-98, 169 L.Ed.2d 445 (2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.